_____________

                                     No. 96-2101SD
                                     _____________

United States of America,           *
                                    *
                 Appellee,          *
                                    *   Appeal from the United States
      v.                            *   District Court for the District
                                    *   of South Dakota.
Roderick A. Dupris, also known      *
as Roderick A. Chips,               *           [UNPUBLISHED]
                                    *
                 Appellant.         *
                              _____________

                          Submitted:    September 19, 1996

                            Filed:    September 24, 1996
                                     _____________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     While on supervised release the second time, Roderick A. Dupris
violated the terms of his release.          The district court revoked Dupris's
supervised release and imposed a 21-month prison term.        Having considered
the record and the briefs, we conclude the district court correctly
sentenced Dupris.       Because Dupris's appeal lacks merit, we affirm without
further discussion.       See 8th Cir. R. 47B.


     A true copy.


              Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.